UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 28, 2012 (November 17, 2011) QUICK-MED TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-27545 65-0797243 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) th Street Gainesville, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (888) 835-2211 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement In November2011, Quick-Med Technologies, Inc. (the “Company”) filed a Current Report on Form 8-K with respect to a License Agreement between the Company and Biosara Corporation ("Biosara") dated as of November 15, 2011.The License Agreement was filed as Exhibit 10.1 to the 8-K.Portions of the License Agreement were redacted pursuant to a request for confidential treatment, including Section 11.1. This Amendment to Current Report on Form 8-K/A has been filed to disclose the License Agreement without redaction of Section 11.1. Item 9.01Financial Statements and Exhibits (c)Exhibits. Exh. No.Description License Agreement by and between Quick-Med Technologies, Inc. and Biosara Corporation, dated as of November 15, 2011.(Portions of this exhibit have been omitted pursuant to a request for confidential treatment.) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUICK-MED TECHNOLOGIES, INC. (Registrant) Date: June 28, 2012 /s/ Nam H. Nguyen Nam H. Nguyen, Chief Financial Officer
